Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

1.	Claim(s) 1, 3, 6-13 & 15 are objected to because of the following informalities:  
a.	Per claim 1, 3, 6-13 & 15 remove all the element numbers from the claims. 
b.	Per claim 1, line 2, change “a body (81) configured” to –a body with an upper portion and a lower portion, the upper portion configured--. (the reason is because the claim asserts that the jacket has a body, and the body has a lower portion separate from the jacket. It is confusing because if the jacket has a body that has a lower portion, then it means the jacket also has a lower portion. It is not clear how the jacket is separate from itself)
c.	Per claim 1, line 3, change “the housing (10)” to –a housing--.
d.	Per claim 1, line 5-6, “change “a lower portion (86), separate from the jacket, extending” to –the lower portion, separate from the upper portion of the body, and extending--.
e.	Per claim 3, line 2, change “an upper portion (88)” to –the upper portion--.
f.	Per claim 3, line 3, change “a housing (10)” to –the housing--.
g.	Per claim 6, line 2, change “secured to said body (81)” to –secured to said upper portion of said body--.

i.	Per claim 9, line 3-4, change “an opening (861) which is coaxial with the opening (85) in the floor (82) of said housing of said terminal” to –an opening which is coaxial with the opening in the floor of said body of said jacket and coaxial with an opening in a floor of said housing of said terminal.
j.	Per claim 12, line 3, change “the housing” to –a housing--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.       Claims 1, 3, 6-13 & 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a housing" in line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a housing” in line 3

Claims 3, 6-11, 13 & 15 depends on claims 1 & 12 therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 102

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by KR20090006393.

	Per claim 1 Kr20090006393 teaches a heat-absorbing-and-dissipating jacket (10 & 20, see fig.1-2) for a terminal (30) of an electrical device (see fig.1-2, page 1, line 14-15, “the connector part to aid in the…”), said jacket (10 & 20) having a body (see fig.1-2, “the body of 10 & 20”) configured to at least partially contour walls (see fig.1-2, “10 & 20 contour the bottom sidewalls of 30”) of the housing (30 & 32, fig.1-2) of said terminal 
Per claim 3 KR20090006393 teaches the heat-absorbing-and-dissipating jacket (10 & 20, see fig.1-2) as claimed in claim 1, wherein said body (see fig.1-2, “the body of 10 & 20”) of said jacket has an upper portion (10), separate from the lower portion (20), extending operatively above a housing (30 & 32) of the terminal (30).  
	Per claim 10 KR20090006393 teaches the heat-absorbing-and-dissipating jacket (10 & 20, see fig.1-2) as claimed in claim 3, wherein fins (12 & 22) are defined in said lower portion (20) and said upper portion (10) to aid heat absorption and dissipation (page 2, line 21-23, “The invention of the connector…” & page 2, line 33-34, “the radiating fins (12,22)…”).  

Claim(s) 1, 3, 6, 8-9, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Oda US2004/0033730.

	Per claim 1 Oda teaches a heat-absorbing-and-dissipating jacket (14, see fig.4) for a terminal (20) of an electrical device (10 & 40a, see fig.1,3 & 5), said jacket (14) having a body (14a,c,d) configured to at least partially contour walls (see fig.4) of the housing (20,b,c,d) of said terminal (20, fig.4) and being made of a heat-absorbing-and-dissipating material ([0012], [0017], [0032], “thermal dissipation”), wherein said body 
	Per claim 3 Oda teaches the heat-absorbing-and-dissipating jacket (14) as claimed in claim 1, wherein said body (14a,c,d) of said jacket (14) has an upper portion (14a), separate from the lower portion (22a,b,c), extending operatively above a housing (20b) of the terminal (20).  
	Per claim 6 Oda teaches the heat-absorbing-and-dissipating jacket (14) as claimed in claim 1, wherein said lower portion (22a,b,c) is secured to said body (14a,c,d, see fig.4).  
	Per claim 8 Oda teaches the heat-absorbing-and-dissipating jacket (14) as claimed in claim 1, wherein an opening (see fig.4, “portion where nut 25 inserts”) is defined in an operative floor of said body (14a,c,d, see fig.4) of said jacket (14) for passage of a screw (25) for holding a conducting element (14 & 22, “14 and 22 are also conducting elements”) of the terminal (20) to said housing of said terminal (see fig.4).  
	Per claim 9 Oda teaches the heat-absorbing-and-dissipating jacket (14) as claimed in claim 1, wherein a roof (22b, see fig.4) is defined in said lower portion (22a,b,c) and said roof is provided with an opening (see fig.4, “portion where nut 25 inserts”) which is coaxial with the opening in the floor of said housing (20b,c,d) of said terminal (20).  
	Per claim 13 Oda teaches the heat-absorbing-and-dissipating jacket (80) as claimed in claim 3, wherein said upper portion (see fig.4) encompasses a screw (15) of said terminal (20, see fig.4).  
	Per claim 15 Oda teaches the heat-absorbing-and-dissipating jacket (14) as claimed in claim 1, wherein a screw (25) extends through a roof of the lower portion (see fig.4) to secure a washer (26) and a first conducting element (22, “the busbars are conducting elements”) between a floor of the housing (see fig.4) and a second conducting element (14, “the busbars are conducting elements”).

Claim Rejections - 35 USC § 103

4.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over	KR20090006393 in view of KR20090006392.

	Per claim 7 KR20090006393 teaches the heat-absorbing-and-dissipating jacket as claimed in claim 3, 

	KR20090006392 however discloses wherein openings (21) are defined in said lower portion (20) and said upper portion (10) to permit dissipation of air therethrough in an operative configuration of said jacket (page 3, line 33-34, “The heat dissipation grooves 11 and 21…”).  
	KR20090006393 and KR20090006392 discloses substantially all the limitations of the claim(s) except for slits.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the oval openings of  KR20090006393 be slits, because it ensures a more effective thermal dissipation of heat from the housing, thus ensuring a properly functioning terminal. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
	
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Oda US2004/0033730.

	Per claim 11 Oda teaches the heat-absorbing-and-dissipating jacket (80) as claimed in claim 1, wherein said jacket (14) is C-shaped and contours both side-walls (see fig.4) of said housing (20b,c,d) of said terminal (20).  

	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the Jacket U-shaped, because it enables a different structure of heat dissipation for the terminal, thus ensuring that the required structure for effective dissipation of heat from the terminal is utilized. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
	Per claim 12 Oda teaches a heat-absorbing-and-dissipating jacket (14) for a terminal (20) of an electrical device (10 & 40a, see fig.1,3 & 5), said jacket (14) having a body (14a,c,d) configured to at least partially contour walls of the housing (20b,c,d, see fig.4) of said terminal (20) and being made of a heat-absorbing-and-dissipating material ([0012], [0017], [0032], “thermal dissipation”), wherein said jacket (14) is C-shaped and contours only one side-wall (see fig.4) of said housing of said terminal (20). 
	Oda discloses substantially all the limitations of the claim(s) except for wherein said jacket is S-shaped
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the Jacket S-shaped, because it enables a different structure of heat dissipation for the terminal, thus ensuring that the required structure for effective dissipation of heat from the terminal is utilized. A change in form or shape is generally recognized as being In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
	
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL A MATEY/Examiner, Art Unit 2835